Filed 8/17/20 Valencia Town Center Venture v. Urban Home CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 VALENCIA TOWN CENTER                                          B296554
 VENTURE, L.P.,
                                                               (Los Angeles County
      Plaintiff and                                            Super. Ct. No. BC716236)
 Respondent,

          v.

 URBAN HOME, INC.,

      Defendant and
 Appellant.


      APPEAL from an order of the Superior Court of Los
 Angeles County, Gregory W. Alarcon, Judge. Reversed.
      Law Office of Daniel J. Bramzon & Associates and
 Daniel J. Bramzon, Ross T. Kutash, Kevin P. Hermansen,
 for Defendant and Appellant.
     Ballard Spahr, Brian D. Huben, for Plaintiff and
Respondent.
               __________________________

       Defendant and appellant Urban Home, Inc. (Tenant),
appeals from a judgment following a jury trial in favor of
plaintiff and respondent Valencia Town Center Venture, L.P.
(Landlord) in this unlawful detainer action. On appeal,
Tenant contends there was no substantial evidence to
support finding that Landlord served a valid notice to pay
rent or quit under Code of Civil Procedure section 1161,
subdivision (2),1 because the notice did not state the name of
the person to whom payments must be made. We conclude
the statement in the notice to deliver rent payments to an
individual named by job title only, when no employee in the
office held that job title, on company letterhead and signed
by a person with a different job title, did not support the
finding that the notice stated the name of the person to
whom rent payments must be made. Since we agree there is
no substantial evidence that Landlord met the statutory
requirements, we reverse.

                           FACTS

      Tenant entered into a lease with Landlord on October
21, 2014. The lease provided for rental payments to be made

     1 All further statutory references are to the Code of
Civil Procedure unless otherwise stated.



                              2
to Valencia Town Center Venture, L.P., at a post office box
address in Pasadena.
     Tenant received a notice to pay rent or surrender
possession pursuant to section 1161, subdivision (2), dated
July 17, 2018. The notice stated that unpaid rent totaling
$74,465.40 was due for June 1 and July 1, 2018, and
provided five days for Tenant to pay rent in full or deliver
possession of the premises. The notice also stated, “PLEASE
PERSONALLY DELIVER ALL PAYMENTS PURSUANT
TO THIS NOTICE TO GENERAL MANAGER AT THE
MANAGEMENT OFFICE OF VALENCIA TOWN CENTER.
ANY PAYMENTS MADE TO ANY OTHER LOCATIONS
WILL NOT BE DEEMED RECEIVED UNTIL DELIVERED
TO THE MANAGEMENT OFFICE.” The notice provided
the address of the management office and a telephone
number with an extension. It further stated, “General
operating hours of the Management Office are Monday
through Friday from 8:30 a.m. to 5:30 p.m.”
     The letterhead of the notice showed Westfield Valencia
Town Center at the same address. The notice was signed by
Logan Abbene, as the Assistant General Manager Westfield
Valencia Town Center, on behalf of Westfield Property
Management, LLC, as manager and agent for Landlord.
Abbene’s supervisor is Corin Rokonowicz, whose job title is
Senior General Manager. No one in the office has the title of
General Manager. The notice was typed by an
administrative assistant in the office.




                              3
     Additional per diem damages of $93,030.75
accumulated from the date of the notice to the date of trial.

             PROCEDURAL BACKGROUND

      Landlord filed an unlawful detainer action on August
2, 2018. A trial was held on October 12 and 15, 2018. In
closing argument, Tenant argued that the notice to pay or
quit was sent to the wrong address. The notice was defective
because it failed to state the name of a person to whom the
rent must be paid. Even the job title that was stated in the
notice did not match the title of any employee in the office.
Landlord responded that the management company
experienced personnel changes from time to time, but the
form notice used by the management company satisfied the
other requirements of the statute for legal notice and
provided a name at the bottom where it was signed by
Abbene. Moreover, there was no evidence that Tenant
attempted to deliver a check to Abbene after receiving the
notice.
      The trial court instructed the jury in the language of
CACI 4303 as follows: “[Landlord] claims that it properly
gave [Tenant] a five-day notice to pay the rent or vacate the
property. . . . To prove that the notice contained the
required information and was properly given, [Landlord]
must prove all of the following: One, that the notice
informed [Tenant] in writing that it must pay the amount
due within five days or vacate [the] property. Two, that the




                               4
notice stated no more than the amount due and the name,
telephone number, and address of the person to whom the
amount should be paid. And three, that the notice was given
to [Tenant] at least five days before August 2nd, 2018.”
      The jury found Tenant failed to make at least one
rental payment and Landlord properly gave Tenant a
written notice to pay the rent or vacate the property at least
five days before August 2, 2018. The amount due stated in
the notice was no more than the amount that Tenant
actually owed, and Tenant did not attempt to pay the
amount stated in the notice within five days after service or
receipt of the notice. The total unpaid rent was $74,465.40.
Landlord’s damages were $93,030.74.
      The trial court entered judgment on the special verdict
on January 7, 2019, in favor of Landlord. In January 2019,
Tenant moved for a new trial on the ground that the notice
to pay rent or quit failed to state the name of the person to
whom the rent payment must be made as required under
section 1161, subdivision (2). Tenant also filed a motion for
judgment notwithstanding the verdict on the same ground.
The trial court denied the motions on March 8, 2019. Tenant
filed a timely notice of appeal from the judgment.2




     2 Landlord’s request for judicial notice filed on
February 14, 2020, is denied; the newspaper advertisements
and pleadings in other court cases were not before the trial
court and are not relevant to the issues in this case.



                              5
                        DISCUSSION

Standard of Review

      To the extent that an issue involves statutory
interpretation and the application of a statute to undisputed
facts, we exercise our independent judgment and review the
matter de novo. (Wright v. Beverly Fabrics, Inc. (2002) 95
Cal.App.4th 346, 352.) “‘[W]e begin with the statutory
language because it is generally the most reliable indication
of legislative intent. [Citation.] If the statutory language is
unambiguous, we presume the Legislature meant what it
said, and the plain meaning of the statute controls.
[Citation.]’ (Shirk v. Vista Unified School Dist. (2007) 42
Cal.4th 201, 211.) To the extent the statutory language may
reasonably be given more than one interpretation, we may
‘employ various extrinsic aids, including a consideration of
the purpose of the statute, the evils to be remedied, the
legislative history, public policy, and the statutory scheme
encompassing the statute. [Citation.]’ (In re
Conservatorship of Whitley (2010) 50 Cal.4th 1206, 1214.)”
(Foster v. Williams (2014) 229 Cal.App.4th Supp. 9, 14
(Foster).) “It is a cardinal rule of statutory construction that
in attempting to ascertain the legislative intention, effect
should be given as often as possible to the statute as a whole
and to every word and clause, thereby leaving no part of the
provision useless or deprived of meaning.” (Pham v.
Workers’ Comp. Appeals Bd. (2000) 78 Cal.App.4th 626, 634.)




                               6
      We review factual findings to determine whether they
are supported by substantial evidence. (ASP Properties
Group, L.P. v. Fard, Inc. (2005) 133 Cal.App.4th 1257, 1266
(ASP Properties).) “Under the substantial evidence standard
of review, ‘we must consider all of the evidence in the light
most favorable to the prevailing party, giving it the benefit of
every reasonable inference, and resolving conflicts in support
of the [findings]. [Citations.] [¶] It is not our task to weigh
conflicts and disputes in the evidence; that is the province of
the trier of fact. Our authority begins and ends with a
determination as to whether, on the entire record, there is
any substantial evidence, contradicted or uncontradicted, in
support of the judgment. Even in cases where the evidence
is undisputed or uncontradicted, if two or more different
inferences can reasonably be drawn from the evidence this
court is without power to substitute its own inferences or
deductions for those of the trier of fact, which must resolve
such conflicting inferences in the absence of a rule of law
specifying the inference to be drawn. . . . [Citations.]’
(Howard v. Owens Corning (1999) 72 Cal.App.4th 621, 630–
631.) To be substantial, the evidence must be of ponderable
legal significance, reasonable in nature, credible, and of solid
value. (Id. at p. 631; Oregel v. American Isuzu Motors, Inc.
(2001) 90 Cal.App.4th 1094, 1100.) However, substantial
evidence is not synonymous with any evidence. (Oregel,
supra, at p. 1100; Toyota Motor Sales U.S.A., Inc. v. Superior
Court (1990) 220 Cal.App.3d 864, 871.) ‘The ultimate test is
whether it is reasonable for a trier of fact to make the ruling




                               7
in question in light of the whole record.’ (Roddenberry v.
Roddenberry (1996) 44 Cal.App.4th 634, 652.)” (ASP
Properties, supra, 133 Cal.App.4th at p. 1266.)

Name of the Person to Whom Rent Payment Shall be
Made

      Tenant contends there is no substantial evidence to
support finding that the notice in this case stated the name
of the person to whom the rent payment must be made. We
agree.
      Section 1161, subdivision (2), provides in pertinent
part that a tenant is guilty of unlawful detainer “[w]hen he
or she continues in possession . . . without the permission of
his or her landlord . . . after default in the payment of rent,
pursuant to the lease or agreement under which the
property is held, and three days’ notice, excluding Saturdays
and Sundays and other judicial holidays, in writing,
requiring its payment, stating the amount which is due, the
name, telephone number, and address of the person to whom
the rent payment shall be made, and, if payment may be
made personally, the usual days and hours that person will
be available to receive the payment (provided that, if the
address does not allow for personal delivery, then it shall be
conclusively presumed that upon the mailing of any rent or
notice to the owner by the tenant to the name and address
provided, the notice or rent is deemed received by the owner
on the date posted, if the tenant can show proof of mailing to




                               8
the name and address provided by the owner), or the number
of an account in a financial institution into which the rental
payment may be made, and the name and street address of
the institution (provided that the institution is located
within five miles of the rental property), or if an electronic
funds transfer procedure has been previously established,
that payment may be made pursuant to that procedure, or
possession of the property, shall have been served upon him
or her and if there is a subtenant in actual occupation of the
premises, also upon the subtenant.”
      “‘A valid three-day pay rent or quit notice is a
prerequisite to an unlawful detainer action. [Citations.]
Because of the summary nature of an unlawful detainer
action, a notice is valid only if the lessor strictly complies
with the statutorily mandated notice requirements.
[Citation.]’ (Bevill v. Zoura (1994) 27 Cal.App.4th 694, 697.)
A judgment must be reversed when it is based on a three-
day notice which lacks the information required by Code of
Civil Procedure section 1161, subdivision (2). (See Baugh v.
Consumers Associates, Ltd. (1966) 241 Cal.App.2d 672, 674,
superseded by statute on other grounds as stated in WDT–
Winchester v. Nilsson (1994) 27 Cal.App.4th 516, 526;
Jayasinghe v. Lee (1993) 13 Cal.App.4th Supp. 33, 37.)”
(Foster v. Williams, supra, 229 Cal.App.4th Supp. at p. 14.)
      The Legislature amended section 1161, subdivision (2),
in 2001, to require a notice to pay rent or quit disclose the
name, telephone number, and address of the person to whom
the rent must be paid. (Assem. Com. on Judiciary, Analysis




                              9
of Sen. Bill No. 985 (2001–2002 Reg. Sess.) as amended May
17, 2001, p. 3.) The disclosure requirement was added based
on concerns that without the information, “the tenant is
unsure of whom to pay, and this confusion could lead to an
unlawful detainer action.” (Id. at p. 6.) The provision was
intended to protect both landlords and tenants “by setting
forth clear rules for payment to whom and where.” (Ibid.)
       It is undisputed that in this case, the notice did not
explicitly instruct Tenant to deliver rent payments to a
natural person identified by a proper name. The notice
instead instructed Tenant to deliver rent payments to an
unnamed natural person who was to be identified by their
job title. We need not decide whether identification of a
natural person by their job title, and not their name, is
sufficient to meet the requirements of the statute, because
here the undisputed evidence showed that no individual had
the designated job title at the address given in the notice.
Since the notice explicitly directed Tenant to make rent
payments to the general manager, it cannot reasonably be
inferred that the notice instructed Tenant to deliver
payments a different natural person with a different job
title—such as Mr. Abbene, the Assistant General Manager—
just because that person was identified as the signatory on
the notice.
       Landlord also contends the notice satisfied section
1161, subdivision (2), because the name of the entity
“Westfield Property Management, LLC” appeared on the




                             10
notice, and that entity is a “person” under California law.3
We need not decide whether the name of a person under
section 1161, subdivision (2), includes the name of an entity,
because here the notice did not direct Tenant to make
payment to Westfield Property Management, LLC. The
notice directed payment to the “General Manager at the
Management Office of Valencia Town Center.” Westfield
Property Management, LLC was identified in the signature
block as the “manager and agent” of Landlord, not as the
“General Manager.” It would not be reasonable to infer from
a direction to deliver rent payments to the General Manager
at “THE MANAGEMENT OFFICE OF VALENCIA TOWN
CENTER,” on the letterhead of “Westfield Valencia Town
Center,” at the same address and signed by the Assistant
General Manager of “Westfield Valencia Town Center,” that
the “person” to be paid was a different entity in the
signature block, namely “Westfield Property Management,
LLC, a Delaware limited liability company.”
      Although Tenant might have been able to use
information scattered throughout the notice to learn the
name of the person to deliver the rent payments to, the
statute required the notice to provide the name of the
person, not puzzle pieces that form the starting point for
research. A form notice that is not tailored to provide

     3 Evidence Code, section 175 provides: “‘Person’
includes a natural person, firm, association, organization,
partnership, business trust, corporation, limited liability
company, or public entity.”



                              11
specific payment information to a distressed tenant defeats
the purpose of the statute and fails to meet the requirements
of the statute. There was no substantial evidence to support
the finding that the notice stated the name of the person to
whom rent payments must be made. As a result, the
judgment must be reversed.
      We do not consider Landlord’s contention, raised for
the first time on appeal, that Tenant waived the right to
notice under section 1161. (See Sea & Sage Audubon
Society, Inc. v. Planning Com. (1983) 34 Cal.3d 412, 417
[issues not raised in the trial court, which do not present a
purely legal question on undisputed facts, cannot be raised
for the first time on appeal]; Royster v. Montanez (1982) 134
Cal.App.3d 362, 367 [factual issues not presented to the trial
court are generally waived on appeal].) The notice in this
case explicitly stated at the top that it was a notice to pay
rent or surrender possession under section 1161, subdivision
(2). In addition, we decline to find the appeal is moot based
on actions in other cases, particularly in light of the
monetary damages awarded.4




     4 We grant Landlord’s request for judicial notice of an
advertisement and of specified court dockets regarding other
unlawful detainer matters against Tenant that relate to
Landlord’s contention regarding mootness.



                             12
                     DISPOSITION

     The judgment is reversed. Appellant Urban Home, Inc.
is awarded its costs on appeal.



          MOOR, J.

     We concur:




          BAKER, Acting P. J.




          KIM, J.




                           13